SUMMERS, Justice,
is of the opinion the writ should not be filed in forma pauperis for it involves a suit for separation from bed and board, La. Code Civ.P. Art. 5181. I concur, however, with the majority that the ruling of the trial court is correct.
BARHAM, Justice,
is of the opinion the writ should be granted. The issue of discriminatory imposition of costs without benefit of the poor to proceed in forma pauperis is before the United States Supreme Court under the United States Constitution in two cases. I am of the opinion that our C.C.P. Article 5181 poses a serious constitutional question under our own constitution. We should review the matter especially in view of the mandates of La.Const. Article 1, Sec. 2 and Article 1, Sec. 6.